Title: To James Madison from Thomas Appleton, 6 October 1807
From: Appleton, Thomas
To: Madison, James



Sir
Leghorn 6th. October 1807.

In my respects of the 25th. ultimo, I mention’d that certain goods brought by american vessels had been sequester’d by the french authorities here, under the Suspicion that they were of the growth or manufacture of Great britain, or her colonies.  this Step was the more extraordinary, as I had obtain’d liberty for our vessels to depart, before those of any other nation; or even, the fishing-boats of the town; as I had likewise procur’d an order to withdraw our goods from the Lazaretto, while the property of the Tuscans was Still under Seal.  I shall not now trouble you, Sir, with a detail of the various conversations I had with the french: Consul and the Committee of Sequestration, for they all prov’d alike inefffectual; inasmuch, as, they acted under Superior Authorities.  My next Application was to General Miollis the french commander in chief, who assur’d me he acted under general, but positive orders from the Emperor Napoleone; and of Course, he Could not release them without new instructions.  far from shewing any personal animosity to our nation, he has on all occasions discover’d in nine Years Acquaintance with him, a singular attachment to our country.  he serv’d under General Rochambeau in the U: States, and Carries a very severe mark on his face from the bursting of a bomb at the siege of Yorktown; he bore at that time the rank of Capitain.
American property to a considerable amount being thus situated, I consulted with the principal owners & Super-cargoes on the most eligible step to be adopted for its liberation.  I propos’d that a statement should be drawn up in the form of a remonstrance to the french General; and another directed to Mr: Armstrong at Paris stating with more precision the embarrassments we labour’d under, requesting from him that aid and assistance they were intitled to expect from his influence at the Court of the Thuleries.  both these modes were adopted, and two drafts were form’d on the basis we had established.  the one I gave to the General who forwarded it to the Vice-Roy at Milan, and the other I inclos’d in a letter to Mr. Armstrong.  before any of these measures had been taken, a remonstrance was drawn up by several Italian and british: Merchants, and seconded by one american only, requesting me to forward, or rather personally to present it to her majesty the Queen Regent of Etruria.  As this had not receiv’d the approbation of the americans here, and was Couch’d in terms illy-adapted to obtain redress, even had her majesty possess’d the power; and as she had already refus’d all interference when address’d by the City of Leghorn, I thought myself fully justifyable in refusing to be the bearer of an address, in which but one citizen of the U: States had been consulted, and Could only tend to irritate, while she possess’d no authority to ameliorate; as she had declar’d to the City deputation.
After the adoption of my plan to remonstrate to the General, and to fully address Mr. Armstrong on the Subject of the evils we suffer’d, The Committee propos’d a new petition to her majesty, but to be couch’d in terms, if it Could not aid our Cause, at least should not offend any party.  Finding then this their wish, I willingly acceeded, and one was drafted in a suitable stile, which I inclos’d in a letter to Mr. Lustrini prime minister at Florence.  This, sir, is the present situation of our affairs, while we are waiting a releif, either from Milan or from Paris; for in truth, there is no nearer remedy to these inconveniences.  So rigorous have been the measures of the present authorities in search of british: manufactures, that military visits have been made in every house in the City, and the most secret appartment has not escap’d their vigilance.  the books even of the principal Merchants have been examin’d by the Commission, who have left no means untried to discover british: manufactures.  Not an article tho’ of the smallest value which has been found in the Shops, even if imported and paid for before the present War, but has been Sequester’d and put under seal.  I have in all Cases acted With the most sincere wish to serve the interests of my Country; but I am sure you will not be astonish’d if the malicious envy of Certain individuals should endeavour to Countervail my best purposes.  I have the honor to be with the highest respect Your Most Obedt. servant

Th: Appleton

